EXHIBIT 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

This First Amendment to Credit Agreement (this “First Amendment”) is made as of
this 30th day of January, 2007 by and among:

LONGS DRUG STORES CALIFORNIA, INC., a California corporation, having its
principal place of business at 141 North Civic Drive, Walnut Creek, California
94596; and

the LENDERS party hereto; and

BANK OF AMERICA, N.A., as Issuing Bank, a national banking association having a
place of business at 100 Federal Street, Boston, Massachusetts 02110; and

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent for the
Lenders and the Other Secured Creditors, a national banking association having a
place of business at 100 Federal Street, Boston, Massachusetts 02110; and

WELLS FARGO RETAIL FINANCE, LLC and GENERAL ELECTRIC CAPITAL CORPORATION, as
Co-Syndication Agents; and

WACHOVIA CAPITAL FINANCE CORPORATION (WESTERN), as Documentation Agent,

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

W I T N E S S E T H:

WHEREAS, the Borrower, the Administrative Agent, the Collateral Agent, the
Lenders, the Co-Syndication Agents, and the Documentation Agents have entered
into a Credit Agreement dated as of August 6, 2004 (as amended and in effect,
the “Credit Agreement”); and

WHEREAS, the Borrower, the Administrative Agent, the Collateral Agent, the
Lenders, the Co-Syndication Agents, and the Documentation Agents have agreed to
amend certain provisions of the Credit Agreement on the terms and conditions set
forth herein.

NOW, THEREFORE, it is hereby agreed as follows:

 

1. Definitions. All capitalized terms used herein and not otherwise defined
shall have the same meaning herein as in the Credit Agreement.

 

1



--------------------------------------------------------------------------------

2. Amendments to Article I. The provisions of Article I of the Credit Agreement
are hereby amended as follows:

 

  (a) By deleting the definition of “Applicable Margin” in its entirety and
substituting the following in its stead:

“Applicable Margin” means the rates for Prime Rate Loans and LIBO Loans set
forth, below:

 

Level

  

Average Credit Extensions

   Prime Rate
Loans     LIBO Loans     Letter of
Credit Fee   1    Average Credit Extensions less than or equal to 60% of the
lesser of (a) the Total Commitments, or (b) the Borrowing Base    0 %   1.00 %  
0.50 % 2    Average Credit Extensions greater than 60% but less than or equal to
80% of the lesser of (a) the Total Commitments, or (b) the Borrowing Base    0 %
  1.25 %   0.625 % 3    Average Credit Extensions greater than 80% of the lesser
of (a) the Total Commitments, or (b) the Borrowing Base    0.25 %   1.50 %  
0.75 %

The Applicable Margin shall be adjusted quarterly as of the first day of each
Fiscal Quarter, based upon the Average Credit Extensions for the immediately
preceding Fiscal Quarter. Upon the occurrence of an Event of Default, at the
option of the Administrative Agent or at the direction of the Required Lenders,
interest shall be determined in the manner set forth in SECTION 2.11.

 

  (b) By deleting the definition of “Appraisal Percentage” in its entirety and
substituting the following in its stead:

“Appraisal Percentage” means 85%.

 

  (c) By deleting the definition of “Borrowing Base” in its entirety and
substituting the following in its stead:

“Borrowing Base” means, at any time of calculation, an amount equal to

(a) the Credit Card Advance Rate multiplied by the face amount of Eligible
Credit Card Receivables; plus

 

2



--------------------------------------------------------------------------------

(b) the Appraisal Percentage multiplied by the Appraised Value of Eligible
Inventory, net of Inventory Reserves; plus

(c) the Receivables Advance Rate multiplied by the face amount of Eligible Third
Party Receivables; plus

(d) the lesser of (i) eighty-five percent (85%) of the Appraised Value of
Prescription Lists or (ii) the difference between (A) the sum of the amounts
available under clauses (a), (b), (c) and (e) (other than Availability Reserves
described in Section 2.03(a)(i) hereof) divided by 0.70, and (B) the sum of the
amounts available under clauses (a), (b), (c) and (e) (other than Availability
Reserves described in Section 2.03(a)(i) hereof); minus

(e) the then amount of all Availability Reserves.

 

  (d) By deleting the definition of “Capital Lease Obligations” in its entirety
and substituting the following in its stead:

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that, notwithstanding the foregoing, the obligations of the Borrower
under any lease of real property that would otherwise be treated as an operating
lease, but for the requirement under GAAP that such lease be classified and
accounted for as a capital lease, shall be treated as an operating lease for
purposes of this Agreement.

 

  (e) By deleting the definition of “Maturity Date” in its entirety and
substituting the following in its stead:

“Maturity Date” means January 30, 2012.

 

  (f) By deleting the definition of “Note Purchase Agreement” in its entirety
and substituting the following in its stead:

“Note Purchase Agreement” means (a) that certain Note Purchase Agreement dated
as of February 1, 1999 (as amended, modified, supplemented or restated and in
effect from time to time, the “1999 Note Purchase Agreement”) between the
Borrower and the Purchasers, and (b) any other note purchase agreement or
indenture entered into by the Borrower, provided that (i) such note purchase
agreement or indenture shall be unsecured or shall be secured equally and
ratably

 

3



--------------------------------------------------------------------------------

with the Obligations hereby secured and subject to the terms of the Collateral
Agency Agreement, and (ii) the terms of such note purchase agreement or
indenture, including, without limitation, the covenants, defaults, rights and
remedies, shall be prevailing market terms and shall not adversely affect the
rights of the Lenders hereunder.

 

  (g) By deleting the definition of “Purchaser Notes” in its entirety and
substituting the following in its stead:

“Purchaser Notes” means, collectively, (a) Longs’ 5.85% Senior Notes, Series
1999-A, Tranche 1, Due February 15, 2006, in the aggregate amount of
$15,000,000, (b) Longs’ 6.19% Senior Notes, Series 1999-A, Tranche 2, Due
February 15, 2014, in the aggregate amount of $30,000,000, (c) Longs’ 7.71%
Senior Notes, Series 1999-B Tranche 1, Due November 12, 2004 in the aggregate
amount of $33,000,000, (d) Longs’ 7.85% Senior Notes, Series 1999-B, Tranche 2,
Due November 12, 2006 in the aggregate amount of $37,000,000, (e) Longs’ 6.46%
Senior Notes, Series 2001-A, Tranche 1, Due August 15, 2008 in the aggregate
amount of $20,000,000, (f) Longs’ 6.71% Senior Notes, Series 2001-A, Tranche 2,
Due August 15, 2008 in the aggregate amount of $30,000,000, and (g) any other
senior notes issued pursuant to the Note Purchase Agreement.

 

  (h) By deleting the definition of “Total Commitments” in its entirety and
substituting the following in its stead:

“Total Commitment” means, at any time, the sum of the Commitments at such time.

 

3. Amendments to Article II. The provisions of Article II of the Credit
Agreement are hereby amended as follows:

 

  (a) Section 2.01(a)(i) is hereby amended by deleting the number “$280,000,000”
and substituting the number “$325,000,000” in its stead.

 

  (b) The second sentence of Section 2.01(a)(ii) is hereby amended by deleting
the number “$75,000,000” and substituting the number “$150,000,000” in its
stead.

 

  (c) The first sentence of Section 2.02(a) is hereby amended by deleting the
number “$345,000,000” and substituting the number “$400,000,000” in its stead.

 

  (d) The last sentence of Section 2.06(b) is hereby amended by deleting the
number “$280,000,000” and substituting the number $325,000,000” in its stead.

 

  (e) Section 2.07(a) is hereby amended by deleting the number “$75,000,000” and
substituting the number “$150,000,000” in its stead.

 

4



--------------------------------------------------------------------------------

  (f) The provisions of Section 2.14(a) of the Credit Agreement are hereby
deleted in their entirety and the following substituted in their stead:

(a) The Borrower shall pay the Administrative Agent, for the account of the
Lenders based upon their respective Commitment Percentages, on the first day of
each calendar quarter, in arrears, a fee (each, a “Letter of Credit Fee”) equal
to the following per annum percentages of the face amount of each Letter of
Credit outstanding during the subject quarter:

(i) Standby Letters of Credit: At a per annum rate equal to the then Applicable
Margin for LIBO Loans.

(ii) Commercial Letters of Credit: At a per annum rate equal to the Applicable
Margin for Letter of Credit Fees multiplied by the face amount of each Letter of
Credit outstanding during the subject quarter.

(iii) After the occurrence and during the continuance of an Event of Default, at
the option of the Administrative Agent or upon the direction of the Required
Lenders, the Letter of Credit Fee shall be increased by an amount equal to two
percent (2%) per annum.

 

4. Amendments to Article VI. The provisions of Article VI of the Credit
Agreement are hereby amended as follows:

 

  (a) Section 6.01(a)(vi) is hereby amended by deleting the number “$15,000,000”
and substituting the number “$50,000,000” in its stead.

 

  (b) The provisions of Section 6.01(a)(viii) of the Credit Agreement are hereby
deleted in their entirety and the following substituted in their stead:

(viii) Indebtedness arising under the Note Purchase Agreement and related
documents in an aggregate principal amount not to exceed $250,000,000 at any
time outstanding, and any Indebtedness which refinances same, provided, however,
that after giving effect to the refinancing (i) the principal amount of the
outstanding Indebtedness does not exceed $250,000,000 in the aggregate at any
time outstanding, (ii) neither the tenor nor the average life is reduced,
(iii) the respective obligor or obligors shall be the same on the refinancing
Indebtedness as on the Indebtedness being refinanced, (iv) the refinancing
Indebtedness shall be unsecured or shall be secured equally and ratably with the
Obligations hereby secured and the holders of such refinancing Indebtedness
shall have entered into an intercreditor agreement on terms acceptable to the
Collateral Agent, in its sole discretion (it being agreed that the terms in the
Collateral Agency Agreement shall be acceptable to the Collateral Agent), and
(v) the holders of such refinancing Indebtedness are not afforded covenants,
defaults, rights or remedies materially more burdensome to the obligor or
obligors than those contained in the Indebtedness being refinanced;

 

5



--------------------------------------------------------------------------------

  (c) The provisions of Section 6.02(a) of the Credit Agreement are hereby
deleted in their entirety and the following substituted in their stead:

(a) Liens created under the Loan Documents, including, without limitation, Liens
to secure Indebtedness arising under the Note Purchase Agreement and the
Purchaser Notes;

 

  (d) The provisions of Section 6.04(h) of the Credit Agreement are hereby
deleted in their entirety and the following substituted in their stead:

(h) Loans or advances to employees for the purpose of travel or entertainment in
the ordinary course of business in an amount not to exceed $500,000 in the
aggregate at any time outstanding, and loans or advances to employees for the
purpose of relocation in the ordinary course of business in an amount not to
exceed $5,000,000 in the aggregate at any time outstanding;

 

  (e) The provisions of Section 6.04(i) of the Credit Agreement are hereby
deleted in their entirety and the following substituted in their stead:

(i) Loans or advances to RX America, LLC in the ordinary course of business
consistent with past practices, provided that prior to any Loan Party making
such loans or advances, the Borrower shall have had Excess Availability for each
of the sixty (60) days prior to the date of such loan or advance, and shall have
projected Excess Availability for each of the ninety (90) days after giving
effect to such loan or advance, of at least ten percent (10%) of the then Total
Commitment;

 

  (f) The provisions of Section 6.04(j) of the Credit Agreement are hereby
deleted in their entirety and the following substituted in their stead:

(j) Other Investments not to exceed $50,000,000 in the aggregate at any time
outstanding, provided that with respect to all Investments which result in the
aggregate permitted under this clause (j) to exceed $10,000,000, prior to making
any such Investment, the Borrower shall have had Excess Availability for each of
the sixty (60) days prior to the date of such Investment, and shall have
projected Excess Availability for each of the ninety (90) days after giving
effect to such Investment, of at least twenty-five percent (25%) of the then
Total Commitments.

 

6



--------------------------------------------------------------------------------

  (g) The provisions of Section 6.11 of the Credit Agreement are hereby deleted
in their entirety and the following substituted in their stead:

SECTION 6.11. Minimum Excess Availability. The Loan Parties shall maintain, at
all times, Excess Availability of not less than an amount equal to ten percent
(10%) of the Total Commitments.

 

5. Amendment to Article IX. Clause (i) of Section 9.02(b) of the Credit
Agreement is hereby amended by deleting the number “$345,000,000” and
substituting the number “$400,000,000” in its stead.

 

6. Ratification of Loan Documents. Except as otherwise expressly provided
herein, all terms and conditions of the Credit Agreement and the other Loan
Documents remain in full force and effect. The Borrower hereby ratifies,
confirms, and reaffirms that all representations and warranties of the Borrower
and each other Loan Party contained in the Credit Agreement or any other Loan
Document are true and correct in all material respects on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date.

 

7. Conditions to Effectiveness. This First Amendment shall not be effective
until each of the following conditions precedent have been fulfilled to the
satisfaction of the Administrative Agent:

 

  (a) The Administrative Agent shall have received counterparts of this First
Amendment duly executed and delivered by each of the parties hereto.

 

  (b) The Administrative Agent shall have received counterparts of the amendment
to the Fee Letter dated as of even date herewith duly executed by each of the
parties thereto.

 

  (c) All corporate and shareholder action on the part of the Borrower necessary
for the valid execution, delivery and performance by the Borrower of this First
Amendment shall have been duly and effectively taken and evidence thereof
satisfactory to the Administrative Agent shall have been provided to the
Administrative Agent.

 

  (d) The Administrative Agent shall be reasonably satisfied that any financial
statements delivered to it fairly present the business and financial condition
of the Borrower and its Subsidiaries, taken as a whole, and that there has been
no material adverse change in the assets, business, financial condition, income
or prospects of the Borrower and its Subsidiaries, taken as a whole, since the
date of the most recent financial information delivered to the Administrative
Agent.

 

  (e)

The Borrower shall have paid to the Administrative Agent, for the pro rata
account of the Lenders, an amendment fee (the “Amendment Fee”) in an amount
equal to 0.05% of each Lender’s Commitment. The Amendment Fee shall be

 

7



--------------------------------------------------------------------------------

fully earned and paid by the Borrower to the Administrative Agent in full on the
effective date of this First Amendment. The Amendment Fee shall not be subject
to refund or rebate under any circumstances.

 

  (f) The Borrower shall have paid to the Administrative Agent all other fees
required pursuant to the terms and conditions of the amendment to the Fee Letter
due and payable on the effective date of this First Amendment.

 

  (g) After giving effect to this First Amendment, no Default or Event of
Default shall have occurred and be continuing.

 

  (h) After giving effect to this First Amendment, the representations and
warranties in the Credit Agreement and the other Loan Documents shall be true
and correct in all material respects on and as of the date hereof as though made
on such date (except to the extent that such representations and warranties
relate solely to an earlier date).

 

  (i) The Borrower shall have executed such additional instruments, documents
and agreements as the Administrative Agent may reasonably request.

 

8. Miscellaneous.

 

  (a) This First Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered
shall be an original, and all of which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page to this First Amendment
by telecopy shall be effective as delivery of a manually executed counterpart of
this First Amendment.

 

  (b) This First Amendment expresses the entire understanding of the parties
with respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

 

  (c) Any determination that any provision of this First Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not effect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this First Amendment.

 

  (d) The Borrower shall pay all reasonable costs and expenses of the Agents,
including, without limitation, reasonable attorneys’ fees in connection with the
preparation, negotiation, execution and delivery of this First Amendment.

 

8



--------------------------------------------------------------------------------

  (e) The Borrower warrants and represents that the Borrower has consulted with
independent legal counsel of its selection in connection with this First
Amendment and is not relying on any representations or warranties of the Agents
or the Lenders or their counsel in entering into this First Amendment.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto caused this First Amendment to be
executed and their seals to be hereto affixed as of the date first above
written.

 

LONGS DRUG STORES CALIFORNIA, INC.,

as Borrower

By:  

/s/ Roger Chelemedos

Name:   Roger Chelemedos Title:   Senior Vice President Finance,   Controller
and Treasurer By:  

/s/ William J. Rainey

Name:   William J. Rainey Title:   Senior Vice President, General   Counsel and
Secretary

BANK OF AMERICA, N.A.,

As Administrative Agent, as Collateral

Agent, as Issuing Bank, as Swingline Lender

and as Lender

By:  

/s/ Mark D. Twomey

Name:   Mark D. Twomey Title:   Vice President

WELLS FARGO RETAIL FINANCE, LLC,

as Co-Syndication Agent and Lender

By:  

/s/ Emily Abrahamson

Name:   Emily Abrahamson Title:   Associate Vice President

GENERAL ELECTRIC CAPITAL CORPORATION, as Co-Syndication Agent

and Lender

By:  

/s/ Amanda J. van Heyst

Name:   Amanda J. van Heyst Title:   Duly Authorized Signatory

 

S-1



--------------------------------------------------------------------------------

WACHOVIA CAPITAL FINANCE

CORPORATION (WESTERN), as

Documentation Agent and Lender

By:  

/s/ D. B. Laughton

Name:   D. B. Laughton Title:   Managing Director U.S. BANK NATIONAL
ASSOCIATION, as Lender By:  

/s/ Conan Schleicher

Name:   Conan Schleicher Title:   Vice President

UNION BANK OF CALIFORNIA, N.A.,

as Lender

By:  

/s/ Michele Mojabi

Name:   Michele Mojabi Title:   Vice President

BANK OF HAWAII,

as Lender

By:  

/s/ Steven R. Nakahara

Name:   Steven R. Nakahara Title:   Vice President

 

S-2